Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 03/11/2021 is acknowledged.
Applicant’s election of SEQ ID NO: 1 from the group consisting of SEQ ID NO: 1 – 4 recited in instant claim 1; SEQ ID NO: 21 form the group consisting of SEQ ID NO: 5 – 104, auristatin for the drug conjugated to the antibody drug conjugate, and HER2 for the target of the antibody drug conjugate in the reply filed on 03/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.
The amino acid sequence of SEQ ID NO: 21 was found to be free of the prior art. Thus, the sequence search was extended for instant claim 4 and stopped upon finding art that read upon another species – SEQ ID NO: 5. It should be noted that other sequences recited in instant claim 4 have not been searched or examined on the merits for their patentability in the present Office Action. 

Drawings
The drawings are objected to because as currently presented, Figures 1 – 5, are blurry and/or too small as such it is difficult to read the data, especially the figure legends needed to distinguish between groups, for each experiment. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on Page 8, Ln. 3-4. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 - 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).

“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that there is a need for the 15development of an antibody-drug conjugate which is produced by a site-specific conjugation reaction while being superior in terms of economic efficiency to a conventional conjugation reaction. To this end, Applicant has developed a modified antibody comprising a metal ion-binding motif, which makes it possible to 

                     Xa – [Mmotif1]n1–Xb – [Mmotif2]n2 

, wherein Xa is peptide present at the 5’ end of the first motif that connects the end of the antibody to the drug (Page 16, Ln. 13 – 18) and Xb is a peptide linker that connects the first and second motifs (Page 17, Ln. 1- 4). Xa and Xb may consist of 0 – 20 amino acids selected from the group consisting of alanine, serine, and threonine (Page 16 – 17). For example, in the modified antibody, FM1, there is only one metal ion binding motif represented by ACGHA that is conjugated to the antibody via a peptide (Xa) consisting of three glycine residues (Example 2.2). Similarly, the modified antibody FM2L (Fwt-ACGHAGGGACGHA) has two metal ion binding motifs represented by ACGHA connected via a linker (Xb) consisting of three glycine residues (Example 2.3). 
The specification does not specifically teach that the Xa and Xb in the structural formula disclosed in claim 1 has a combination of amino acids selected from the group consisting of alanine, serine, or threonine. However, as presently written, it is unclear if Xa and Xb are represented by peptides comprising several amino acids of a single type – alanine, serine, or threonine – as demonstrated in the working examples – or a combination these amino acids. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 8, 9, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 16 of U.S. Patent No. US 9814782B2 as evidenced by Schneider-Merck et al (Schneider-Merck, Tanja, et al. The journal of immunology 184.1 (2010): 512-520), hereinafter Schneider-Merck. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by or obvious variants of the instant claims. 
a and Xb peptides may both be absent in the structural formula of instant claim 1, the metal ion binding motif disclosed in the issued claims reads on that of the instant claim. Thus, issued claim 1 meets the limitation of instant claim 1. 
Regarding instant claim 5, the issued patent recites that the cysteine containing motif is bound to the C-terminus of the heavy chain of the antibody (Claim 3); thus the issued claim meets the limitation of the instant claim. 
Regarding instant claim 7, the issued patent recites that the  drug is one or more selected from the group consisting of maytansinoid, auristatin, aminopterin, actinomycin, bleomycin, talisomycin, camptothecin, N8-acetyl spermidine, 1-(2 chloroethyl)-1,2-dimethyl sulfonyl hydrazide, taxol, esperamicin, etoposide, 6-mercaptopurine, dolastatin, trichothecene, calicheamicin, taxane, methotrexate, vincristine, vinblastine, doxorubicin, melphalan, mitomycin A, mitomycin C, chlorambucil, duocamycin, nucleolytic enzymes, toxins of bacterial, plant or 
Regarding instant claim 8, the issued patent recites that the parent antibody is one or more selected from the group consisting of a monoclonal antibody, a bispecific antibody, a chimeric antibody, a human antibody, and a humanized antibody (Claim 4); thus the issued claim meets the limitation of the instant claim. 
Regarding instant claim 9, the issued patent recites that the parent antibody is one or more selected from the group consisting of IgA, IgD, IgE, IgG, and IgM (Claim 5); thus the issued claim meets the limitation of the instant claim. 
Regarding instant claim 10, the issued patent recites that the parent antibody has binding affinity and specificity to cancer-specific antigens, cell surface receptor proteins, cell surface proteins, transmembrane proteins, signaling proteins, cell survival regulators, cell proliferation regulators, molecules associated with tissue development or differentiation, lymphokines, cytokines, molecules involved in cell cycle regulation, molecules involved in vasculogenesis, or molecules associated with angiogenesis (Claim 6); thus the issued claim meets the limitation of the instant claim.
Regarding instant claim 11, the issued patent recites that the parent antibody comprises one or more selected from the group consisting of trastuzumab (anti-HER2), rituximab (anti-CD20), bevacizumab (anti-VEGF), cetuximab (anti-EGFR), panitumumab (anti-EGFR), ipilimumab (anti-CTLA4), alemtuzumab (anti-CD52), ofatumumab (anti-CD20), gemtuzumab (anti-CD33), brentuximab (anti-CD30), 90Y-ibritumomab (anti-CD20), 131I-tositumomab (anti-CD20), cBR96 (anti-Lewis-Y), cAClO (anti-CD30), anti-CD20 antibody, anti-EphB2 antibody, anti-IL-8, E-selectin antibody, anti-MUC16 antibody, anti-CD30 antibody, anti-CD33 antibody, and anti-CD52 
Regarding instant claim 12, the issued patent recites that the parent antibody is panitumumab (anti-EGFR antibody), which, as evidenced by Schneider-Merck (see entire document, in particular, Abstract) is an IgG2 antibody. Thus, the antibody would necessarily comprise the variable region and the CH1, CH2, and CH3 domains of IgG2 antibody; thus the issued claim meets the limitation of the instant claim.
Regarding instant claim 13, the issued patent recites that the drug is conjugated to the cysteine residue in the motif by a linker (Claim 8), thus the issued claim meets the limitation of the instant claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Park et al (EP2818480A1), hereinafter Park. 
Park discloses a modified antibody comprising a cysteine (Cys)-containing motif bound to the heavy chain C terminus of a parent antibody as well as a modified antibody-drug conjugate in which a drug is conjugated to the Cys-containing motif via a linker (see entire document, in particular Technical Field, Disclosure of Invention, and Claims). The Cys-containing motif is represented by structural formula (1) Xa-[(McyS)n-Xbn]n (Para. 0037-0040), wherein (MCys)n 
Thus, Park meets the limitations of claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13. 

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIA E TAYLOR/
 Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644